--------------------------------------------------------------------------------

Exhibit 10.7
 
STOCKHOLDERS’ AGREEMENT


THIS STOCKHOLDERS’ AGREEMENT (this “Agreement”), dated as of August 20, 2010, is
made and entered into by and among CDSS Wind Down, Inc., a Delaware corporation
(“CDSS” or the “Company”), Green Energy Management Services, Inc., a Delaware
corporation (“GEM”), and Michael Samuel and Ice Nine, L.L.C. (“Ice Nine” and
collectively with Mr. Samuel, the “GEM Holders”), and the persons identified on
Exhibit A hereto (such persons identified on Exhibit A referred to as the
“Holders”).


WHEREAS, the Holders currently own or may acquire shares of the Company’s common
stock (the “Common Stock”); and


WHEREAS, the GEM Holders are acquiring shares of the Company’s Common Stock
pursuant to a Merger Agreement dated as of March 29, 2010, as amended (the
“Merger Agreement”), related to the merger between GEM and a wholly-owned
subsidiary of the Company (the “Merger”); and


WHEREAS, the execution and delivery of this Agreement by the parties is a
condition to the closing of the Merger; and


WHEREAS, the parties desire to set forth in this Agreement certain matters
concerning the control and operation of the Company.


NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Holders agree as follows:


1.           Board of Directors.
 
  (a)           The Company, the Holders and the GEM Holders agree that upon the
effective time of the Merger and thereafter, the Board of Directors of the
Company (the “Board”) shall consist of three directors, which shall include: (a)
Mr. Samuel; (b) one independent director designated by Mr. Samuel; and (c) one
additional independent director which shall be designated by Mr. Samuel and
appointed to the Board of Directors as soon as reasonably practicable after the
date of the Merger; provided that in the event the size of the Board is
increased, a majority of directors shall be independent directors.


  (b)           The Holders and the GEM Holders agree to vote all shares of the
Common Stock and any other shares of voting securities of the Company now owned
or hereafter acquired or otherwise controlled by them (collectively, the “Voting
Securities”), to cause and maintain the election to the Board of Directors of
the Company of the designees prescribed by this Section 1.


  (c)           The Holders and the GEM Holders shall not vote to remove any
member of the Board designated in accordance with this Section 1 other than in
the event of an act by such member constituting bad faith or willful misconduct
(as determined in the reasonable judgment of a majority of the other members of
the Board).
 

--------------------------------------------------------------------------------

 
 
  (d)           The voting agreements set forth herein are coupled with an
interest and may not be revoked.


2.           Registration Rights.  The Holders shall be entitled to the
registration rights set forth in Exhibit B attached hereto and made a part
hereof. The Company shall not file any registration statement including shares
of the Company’s common stock held by any former GEM shareholder for a period
ending 90 days after effectiveness of the registration statements referred to in
Exhibit B.  All officers and directors of the Company who serve during the
Lockup Period (as defined below) and certain former shareholders of GEM shall
enter into lockup agreements in the form of Exhibit C in the duration from the
date of the Merger until the one year anniversary after the date of
effectiveness of the registration statement referred to in Exhibit B or as
otherwise agreed to by the parties (the “Lockup Period”).


3.           Dilution.   During the period ending twelve (12) months after the
date of the Merger, should CDSS require to finance its operations or expansion,
as determined in the sole discretion of the CDSS board of directors, CDSS shall
make a capital call on  Ice Nine to contribute and return to treasury stock up
to 40,000,000 shares of Ice Nine’s shares of Common Stock of the Company (the
“Annotated Shares”) sufficient to raise the additional capital without dilution
to other CDSS shareholders.  At the sole discretion of Ice Nine, Ice Nine may
fulfill this obligation by contributing cash in an amount equal to the capital
raise without the issuance of additional shares of capital stock to Ice Nine and
without dilution to other CDSS shareholders.  


4.           Transfer of Rights.  During the Lockup Period, any transferee to
whom a Holder transfers shares of capital stock of the Company, whether
voluntary or by operation of law, other than pursuant to a sale to the public in
a transaction registered pursuant to the provisions of Section 5 of the
Securities Act or exempt therefrom pursuant to Rule 144 under the Securities Act
(“Rule 144”), shall, as a condition of such transfer, agree in writing to be
bound by the voting obligations imposed under this Agreement on the transferor
of such shares of capital stock of the Company.  Any attempt by a Holder to
transfer shares of the capital stock of the Company in violation of this Section
4 shall be void and such Holder and the Company agrees that they will not effect
such a transfer nor will they treat any alleged transferee as the holder of such
shares.  Each certificate representing shares of the capital stock of the
Company held by the Holders, or issued to any person in connection with
a  transfer permitted by this Agreement, other than through sales to the public
from and after an initial public offering in a transaction registered pursuant
to the provision of Section 5 of the Securities Act or pursuant to Rule 144
under the Securities Act, shall be endorsed during the Lockup Period with the
following legend:


THE SALE, PLEDGE, HYPOTHECATION, ASSIGNMENT OR TRANSFER OF THE SECURITIES
REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO THE TERMS AND CONDITIONS OF A
CERTAIN STOCKHOLDERS’ AGREEMENT BY AND BETWEEN THE COMPANY AND ITS STOCKHOLDERS.
A TRANSFERREE OF THE SECURITIES REPRESENTED HEREBY SHALL BE BOUND BY SUCH
AGREEMENT.  COPIES OF SUCH AGREEMENT MAY BE OBTAINED UPON WRITTEN REQUEST TO THE
SECRETARY OF THE COMPANY.


 
2

--------------------------------------------------------------------------------

 
 
5.           Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed to have been received when delivered or three (3)
days after being mailed by first class, registered or certified mail (air mail
if to or from outside the United States), return receipt requested, postage
prepaid, or by express delivery providing receipt of delivery, to the intended
recipient as follows:
 
If to the Company, Mr. Samuel
or Ice Nine: 
Green Energy Management Services, Inc.
381 Teaneck Road
Teaneck, NJ 07666
ATTN:  Michael Samuel
Fax: (201) 530-1300
   
If to the Holders:
the address listed opposite each Holder’s name on Exhibit A attached hereto.



6.           Entire Agreement.  This Agreement, Exhibits A and B hereto, the
Merger Agreement, and the promissory note between the Company and GEM,
constitute the entire agreement among the parties with respect to the subject
matter hereof and, except for such agreements, supersede and cancel all prior
agreements and understandings between them or any of them as to such subject
matter.


7.           Amendments and Waivers.  The provisions of this Agreement may not
be amended except upon the written agreement of the Company and Holders holding
50% of the Common Stock held by the Holders in the aggregate at such time.  Any
amendment or waiver effected in accordance with this Section shall be binding
upon all of the Holders and their respective successors and assigns.  Any
individual Holder may waive any provision applicable to such Holder.


8.           Assignment; Successors and Assigns.  This Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective heirs, executors, legal representatives, successors and permitted
transferees, except as may be expressly provided otherwise herein.


9.           Stock Splits, Stock Dividends, etc.  In the event of any stock
split, dividend, combination or other recapitalization, any securities issued
with respect to the shares of the capital stock of the Company held by the
Holders bound by this Agreement shall become subject to the terms and conditions
of this Agreement.


10.         Specific Performance.  In addition to any and all other remedies
that may be available at law in the event of any breach of this Agreement, each
party hereto shall be entitled to specific performance of the agreements and
obligations of the other parties hereto and to such other injunctive or other
equitable relief as may be granted by a court of competent jurisdiction.


 
3

--------------------------------------------------------------------------------

 
 
11.           Severability.  In case any one or more of the provisions contained
in this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement and such invalid, illegal
and unenforceable provision shall be reformed and construed so that it will be
valid, legal and enforceable to the maximum extent permitted by law.


12.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instruments.  For purposes of this
Agreement, facsimile signatures or signatures by other electronic form or
transfer shall be deemed originals and, and the parties hereto agree to exchange
original signatures as promptly as possible.


13.           Section Headings.  The headings contained in this Agreement are
for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.


14.           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware, without
regard to principles of conflicts of laws.  Exclusive venue for any dispute
shall lie in the federal and state courts in Delaware.


15.           Confidential Information.  Each of the parties hereto agrees that
it will not at any time following the date of this Agreement disclose material
non-public information to any Holder (or their agents or counsel) without first
obtaining such Holder’s and GEM’s written consent to receive such information.


16.           Termination.  This Agreement, and the respective rights and
obligations of the parties hereto (other than Sections 10, 14, 15 and Articles 2
and 3 of Exhibit B, each of which shall survive termination), shall terminate
upon the earliest of (i) one year from the date of this Agreement, (ii) the
execution of a written agreement of termination among the Company and Holders
holding at least 66 2/3% of the outstanding shares of Common Stock of the
Company held by such Holders on such date, and (iii) such time when the Holders
no longer hold at least ten percent (10%) of the shares of Common Stock or
securities convertible into shares of Common Stock held as of the date of this
Agreement.


 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.


 

  CDSS WIND DOWN, INC.             By: /s/ Steven B. Solomon     Name:
Steven B. Solomon
    Title:
CEO
            GREEN ENERGY MANAGEMENT SERVICES, INC.             By:  /s/ Michael
Samuel     Name: Michael Samuel     Title:
CEO
            STEVEN B. SOLOMON             By: /s/ Steven B. Solomon     Name: 
 Steven B. Solomon, individually             JOE ALLBAUGH             By:  /s/
Joe Allbaugh     Name: Joe Allbaugh, individually             CHRIS A. ECONOMOU
            By: /s/ Chris A. Economou     Name: Chris A. Economou, individually
            JACK LEIDE             By: /s/ Jack Leide     Name: Jack Leide,
individually             MARK ROGERS             By: /s/ Mark Rogers     Name:
Mark Rogers, individually             MICHAEL SAMUEL             By: /s/ Michael
Samuel     Name: Michael Samuel, individually  

 
 
5

--------------------------------------------------------------------------------

 
 

  ICE NINE, L.L.C.             By:         Name:        Title:       

 
 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT A
Holders
 
Name
Shares
Address
Steven B. Solomon
58,547,562
2100 McKinney Avenue, Suite 1500
Dallas, Texas 75201
Fax: 214-520-0034
Joe Allbaugh
125,000
101 Constitution Avenue, NW
Suite 525 East
Washington, DC 20001-2133
Chris A. Economou
135,367
150 North Federal Highway
Suite 210
Fort Lauderdale, Florida 33301
Jack Leide
75,367
78 Clubhouse Drive
Palm Coast, Florida 32137
Mark Rogers
80,959
751 Laurel St., #119
San Carlos, California 94070

 
 
7

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
Registration Rights
 
ARTICLE 1 – Registration Rights
 
The Holders shall have the following registration rights with respect to the
Registrable Securities owned by it.  "Registrable Securities" means all shares
of Common Stock (“Shares”) owned by the Holder, including those owned as of the
date of this Agreement and any other shares of Common Stock or other securities
issued pursuant to this Agreement or in respect of any such shares of Common
Stock by way of a stock dividend or stock split or in connection with a
combination or subdivision of the Company’s Common Stock or by way of a
recapitalization, merger or consolidation or reorganization of the Company;
provided, however, that, as to any particular securities, such securities will
cease to be Registrable Securities when (i) they have been sold pursuant to
registration or in a transaction exempt from the registration requirements of
the Securities Act under Rule 144 so that all transfer restrictions and
restrictive legends with respect thereto are removed upon the consummation of
such sale, (ii) such Registrable Securities have been sold under circumstances
under which all of the applicable conditions of Rule 144 (or any similar
provision then in force) are met, or (iii) in the opinion of counsel to the
Company such Registrable Securities may permanently be sold without registration
and without any time, volume or manner limitations pursuant to Rule 144.


1.1           Transfer of Registration Rights.  The Holder may assign the
registration rights with respect to the Shares to any party or parties to which
it may from time to time transfer the Shares as permitted under the Agreement,
provided that as a condition of such transfer the transferee agrees in writing
with the Company to be bound by the provisions of this Agreement.  Upon
assignment of any registration rights pursuant to this Section 1.1, the Holder
shall deliver to the Company a notice of such assignment which includes the
identity and address of any assignee and such other information reasonably
requested by the Company in connection with effecting any such transfer or
registration (collectively, the Holder and each such subsequent holder is
referred to as a "Holder").
 
1.2           Required Registrations.


 (a)           Filing of Registration Statements.  As promptly as practicable
after the date of this Agreement, but in no event later than thirty (30) days
after the date of the Merger (the “Filing Deadline Date”), the Company agrees to
file a Registration Statement on Form S-1 (the “Registration Statement”) to
register the resale of all of the Shares.  The Company shall use reasonable
efforts to cause the Securities and Exchange Commission (the “SEC”) to declare
the Registration Statement effective as soon as practicable after filing and to
thereafter maintain the effectiveness of the Registration Statement until such
time as the Company reasonably determines, based on an opinion of counsel to the
Company, that all Registrable Securities have ceased to be Registrable
Securities.  The Company's obligations contained in this Exhibit B shall
terminate on the first anniversary of the date the Company files "Form 10
information" (as defined in Rule 144) with the SEC.


 (ii) If the Company and the Prior Holders determine that shares held by Prior
Holders are not otherwise available for resale, the Company shall file, within
sixty-five (65) days after the date of the Merger, a registration statement on
Form S-8.  References to the Filing Deadline Date shall include such sixty-five
(65) day deadline, and references to the Registration Statement shall include
such registration statement on Form S-8 for all purposes of this Exhibit B.


 
8

--------------------------------------------------------------------------------

 
 
 (b)           Delay In Filing or Effectiveness.
 
 
 (i)           If the Registration Statement is not filed by the Company with
the SEC on or prior to the Filing Deadline Date, or if the Registration
Statement is not declared effective by the SEC on or within sixty (60) days
after the Filing Deadline Date (the “Effectiveness Deadline Date”), then upon
the expiration of each fifteen (15)-day period after the first day following the
Filing Deadline Date or the Effectiveness Deadline Date (the “Initial Liquidated
Damages Date”) in which the Registration Statement has not been filed by the
Company with the SEC or declared effective by the SEC (each, an “Additional
Liquidated Damages Date”), the GEM Holders shall deliver to the affected
Holders, as liquidated damages and not as a penalty, an amount equal to the
quotient of 1.5%  of the Company’s shares received by the GEM Holders in the
Merger (up to an aggregate of 3.0% of such number of shares per 15-day period if
neither deadline is met); and for any Initial Liquidated Damages Date or
Additional Liquidated Damages Date, such delivery shall be made no later than
the fifth business day of the calendar month next succeeding the month in which
such Initial Liquidated Damages Date or Additional Liquidated Damages Date
occurs.
 
 
 (ii)          The parties agree that the sole damages to which a Holder shall
be entitled for a violation of the terms of this Agreement with respect to which
liquidated damages are expressly provided shall be such liquidated damages.
Nothing shall preclude the Holder from pursuing or obtaining specific
performance or other equitable relief with respect to this Agreement.
 
 
 (iii)         The parties hereto agree that the liquidated damages provided for
in this Section 1.2(b) constitute a reasonable estimate of the damages that may
be incurred by the Holder by reason of the failure of the Registration Statement
to be filed in accordance with the provisions hereof.
 
1.3           Registration Procedures.


The Company shall keep the Holders advised in writing as to the filing of such
Registration Statement.  In addition, subject to Section 1.2 above, the Company
shall, to the extent applicable to the Registration Statement:


 (i)           prepare and file with the SEC such amendments and supplements to
the Registration Statement as may be necessary to keep such registration,
effective and comply with provisions of the Securities Act with respect to the
disposition of all securities covered thereby during the period referred to in
Section 1.2;
 


 (ii)          update, correct, amend and supplement the Registration Statement
as necessary;


 (iii)         notify Holders when the Registration Statement is declared
effective by the SEC, and furnish such number of prospectuses, including
preliminary prospectuses, and other documents incident thereto as Holders may
reasonably request from time to time;


 (iv)        use its commercially reasonable efforts to register or qualify such
Registrable Securities under such other securities or blue sky laws of such
jurisdictions of the United States where an exemption is not available and as a
Holder may reasonably request to enable it to consummate the disposition in such
jurisdiction of the Registrable Securities (provided that the Company will not
be required to (i) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this provision, or (ii)
consent to general service of process in any such jurisdiction, or (iii) subject
itself to taxation in any jurisdiction where it is not already subject to
taxation);


 
9

--------------------------------------------------------------------------------

 
 
 (v)          notify the Holders of (1) the occurrence of any event or passage
of time that makes the financial statements included in a Registration Statement
ineligible for inclusion therein or any statement made in such Registration
Statement or prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, prospectus or other
documents, and at the request of the Holders, the Company will prepare a
supplement or amendment to such Registration Statement or prospectus (as
applicable), so that, thereafter in the case of such Registration Statement or
the prospectus, as the case may be, it will not contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, or (2) the issuance by the SEC of any stop
order suspending the effectiveness of a Registration Statement covering any or
all of the Registrable Securities or the initiation of any proceedings for that
purpose;


 (vi)        cause all such Registrable Securities to be listed on each
securities exchange on which similar securities issued by the Company are then
listed and obtain all necessary approvals from the OTC Bulletin Board, if
applicable, for trading thereon;


 (vii)        provide a transfer agent and registrar for all such Registrable
Securities not later than the effective date of the Registration Statement; and


 (viii)      subject to Section 4 of the Agreement, upon the sale of any
Registrable Securities pursuant to the Registration Statement, direct the
transfer agent to remove all restrictive legends from all certificates or other
instruments evidencing such Registrable Securities.


Notwithstanding anything stated or implied to the contrary in Section 1.3(a)
above, the Company shall not be required to consent to any underwritten offering
of the Registrable Securities or to any specific underwriter participating in
any underwritten public offering of the Registrable Securities.


Each Holder agrees that upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 1.3(v), such Holder will
forthwith discontinue such Holder's disposition of Registrable Securities
pursuant to the registration statement relating to such Registrable Securities
until such Holder's receipt of the copies of the supplemented or amended
prospectus contemplated by Section 1.3(v) and, if so directed by the Company,
will deliver to the Company at the Company's expense all copies, other than
permanent file copies, then in such Holder's possession, of the prospectus
relating to such Registrable Securities current at the time of receipt of such
notice.


Except as required by law, all expenses incurred by the Company in complying
with this Article 1, including but not limited to, all registration,
qualification and filing fees, printing expenses, fees and disbursements of
counsel and accountants for the Company, blue sky fees and expenses (including
fees and disbursements of counsel related to all blue sky matters)
("Registration Expenses") incurred in connection with any registration,
qualification or compliance pursuant to this Article 1 shall be borne by the
Company.  All underwriting discounts, selling commissions or any broker of
similar commissions applicable to a sale incurred in connection with any
registration of Registrable Securities and the legal fees and other expenses of
a Holder shall be borne by such Holder.


1.4           Further Information.  If Registrable Securities owned by a Holder
are included in any registration, such Holder shall furnish the Company such
information regarding itself as the Company may reasonably request and as shall
be required in connection with any registration (or amendment thereto), referred
to in this Agreement, and Holder shall indemnify the Company with respect
thereto in accordance with Article 2 hereof.  The Holder hereby agrees to
promptly complete and return all forms and questionnaires relating to Holder
that the Company shall reasonably request in connection with its preparation of
the Registration Statement, but in any event within ten calendar days of the
receipt of such request .  The Holder agrees and acknowledges that the Company
may rely on such information as being true and correct for purposes of preparing
and filing the Registration Statement at the time of filing thereof and at the
time it is declared effective, unless the Holder has notified the Company in
writing to the contrary prior to such time. The Company shall not be required to
include the Registrable Securities of a Holder in a Registration Statement and
shall not be required to pay any damages to any Holder (including, but not
limited to, liquidated damages under Section 1.2(b) of this Exhibit B) who fails
to furnish to the Company information requested by the Company from such Holder
pursuant to this Section1.4 within the time frame required in this Section 1.4.


 
10

--------------------------------------------------------------------------------

 
 
ARTICLE 2 – Indemnification


2.1           Indemnification Generally.  The Holders and the Company shall
indemnify each other as set forth in this Article 2.


2.2           Indemnification Relating to Registration Rights.


 (a)           With respect to any registration, effected or to be effected
pursuant to Article 1 of this Agreement, the Company shall indemnify, defend and
hold harmless each Holder of Registrable Securities whose securities are
included or are to be included therein, each of such Holder's directors and
officers, and each person who controls (within the meaning of the Securities
Act) any such Holder (a "Controlling Person") from and against all losses,
damages, liabilities, claims, charges, actions, proceedings, demands, judgments,
settlement costs and expenses (including, without limitation, reasonable
attorneys' fees and expenses) or deficiencies of any such Holder or Controlling
Person concerning:


 (i)           any untrue statement (or alleged untrue statement) of a material
fact contained in any prospectus, offering circular or other document (including
any related registration statement, notification or the like) incident to any
such registration;


 (ii)          any omission (or alleged omission) to state therein a material
fact required to be stated therein or necessary to make the statement therein,
in the light of the circumstances under which it was made, not misleading; or


 (iii)         any violation by the Company of the Securities Act or any rule or
regulation promulgated thereunder applicable to the Company, or of any blue sky
or other state securities laws or any rule or regulation promulgated thereunder
applicable to the Company,


in each case, relating to any action or inaction required of the Company in
connection with any such registration, and subject to Section 2.3 below will
reimburse each such Person entitled to indemnity under this Section 2.2 for all
legal and other expenses reasonably incurred in connection with investigating or
defending any such loss, damage, liability, claim, charge, action, proceeding,
demand, judgment, settlement or deficiency; provided, however, that, the
foregoing indemnity and reimbursement obligation shall not be applicable to the
extent that any such matter arises out of or is based on (i) any untrue
statement (or alleged untrue statement) or omission (or alleged omission) made
in reliance upon and in conformity with written information furnished to the
Company by or on behalf of such Holder or Controlling Person or by or on behalf
of an under­writer specifically for use in such prospectus, offering circular or
other document, or (2) in the case of an occurrence of an event of the type
specified in Section 1.3(v) of this Exhibit B, the use by such Holder of an
outdated or defective prospectus after the Company has notified such Holder in
writing that the prospectus is outdated or defective.


 
11

--------------------------------------------------------------------------------

 
 
 (b)           With respect to any registration, qualification or compliance
effected or to be effected pursuant to this Agreement, each Holder of
Registrable Securities whose securities are included or are to be included
therein, shall indemnify, defend and hold harmless the Company, its directors,
officers, agents and employees from and against all losses, damages,
liabilities, claims, charges, actions, proceedings, demands, judgments,
settlement costs and expenses (including, without limitation, reasonable
attorneys' fees and expenses) or deficiencies of the Company (collectively,
“Losses”) concerning:


 (i)           any untrue statement (or alleged untrue statement) of a material
fact contained in any prospectus, offering circular or other document (including
any related registration statement, notification or the like) incident to any
such registration, qualification or compliance;


 (ii)          any omission (or alleged omission) to state therein a material
fact required to be stated therein or necessary to make the statement therein,
in the light of the circumstances under which it was made, not misleading; or


 (iii)         any violation by such Holder of the Securities Act or any rule or
regulation promulgated thereunder applicable to the Company or such Holder or of
any blue sky or other state securities laws or any rule or regulation
promulgated thereunder applicable to the Company or such Holder,


in each case, relating to any action or inaction required of such Holder in
connection with any such registration, qualification or compliance or based upon
information furnished in writing to the Company by such Holder or Controlling
Person or to the extent that such information relates to such Holder or
Controlling Person or such Holder’s proposed method of distribution of
Registrable Securities or in the case of an occurrence of an event of the type
specified in Section 1.3(v) of this Exhibit B, the use by such Holder of an
outdated or defective prospectus after the Company has notified such Holder in
writing that the prospectus is outdated or defective, and subject to Section 2.3
below will reimburse the Company for all legal and other expenses reasonably
incurred in connection with investigating or defending any such Losses;
provided, however, that, the foregoing indemnity and reimbursement obligation
shall only be applicable to the extent that any such matter arises out of or is
based on any untrue statement (or alleged untrue statement) or omission (or
alleged omission) made in reliance upon and in conformity with written
information furnished to the Company by or on behalf of the Holder specifically
for use in such Registration Statement or prospectus; provided, however,
further, that, the obligation of the Holder hereunder shall be limited to an
amount equal to the proceeds to the Holder of Registrable Securities sold as
contemplated hereunder.


2.3           Indemnification Procedures.  Each person entitled to
indemnification under this Article 2 (an "Indemnified Party") shall give notice
as promptly as reasonably practicable to each party required to provide
indemnification under this Section (an "Indemnifying Party") of any action
commenced against or by it in respect of which indemnity may be sought
hereunder, but failure to so notify an Indemnifying Party shall not relieve such
Indemnifying Party from any liability that it may have otherwise than on account
of this indemnity agreement so long as such failure shall not have materially
prejudiced the position of the Indemnifying Party.  Upon such notification, the
Indemnifying Party shall assume the defense of such action if it is a claim
brought by a third party, if and after such assumption the Indemnifying Party
shall not be entitled to reimbursement of any expenses incurred by it in
connection with such action except as described below.  In any such action, any
Indemnified Party shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Party
unless (i) the Indemnifying Party and the Indemnified Party shall have mutually
agreed to the contrary or (ii) the named parties in any such action (including
any impleaded parties) include both the Indemnifying Party and the Indemnified
Party and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing or conflicting interests
between them.  The Indemnifying Party shall not be liable for any settlement of
any proceeding effected without its written consent (which shall not be
unreasonably withheld or delayed by such Indemnifying Party), but if settled
with such consent or if there be final judgment for the plaintiff, the
Indemnifying Party shall indemnify the Indemnified Party from and against any
loss, damage or liability by reason of such settlement or judgment.


 
12

--------------------------------------------------------------------------------

 
 
ARTICLE 3 – Additional Provisions


3.1           The Company agrees that it will use its best efforts to promptly
(within five (5) business days) after a written request by a Holder, take action
with respect to any requests by such Holder for the transfer of such Holder’s
shares or the removal of legends from the certificates evidencing such shares
pursuant to Rule 144, if in the Company’s and the Company’s counsel’s sole
discretion, such Holder has satisfied all of the applicable conditions of Rule
144, other applicable SEC rules and regulations and has provided to the Company
such other information reasonably requested by the Company in connection with
effecting any such transfer or legend removal.
 
 
13

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
Lockup Agreement
 
The undersigned, a stockholder, officer and/or director of CDSS Wind Down Inc.,
a Delaware corporation (the “Company”), for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
agrees with the Company and each party to the Stockholders’ Agreement dated as
of August 20, 2010, that, during the period beginning on the date hereof until
the [one] year anniversary after the date of effectiveness of the Registration
Statement referred to in Exhibit B to the Stockholders’ Agreement (the “Lockup
Period”), the undersigned will not directly or indirectly, (i) offer, pledge,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant for the sale of,
or otherwise dispose of or transfer any shares of the Company’s Common Stock or
any securities convertible into or exchangeable or exercisable for Common Stock,
acquired by the undersigned pursuant to the Merger Agreement (as defined in the
Stockholders’ Agreement) (collectively, the “Lockup Securities”), or (ii) enter
into any swap or any other agreement or any transaction that transfers, in whole
or in part, directly or indirectly, the economic consequence of ownership of the
Lockup Securities, whether any such swap or transaction is to be settled by
delivery of Common Stock or other securities, in cash or otherwise.
 
Notwithstanding the foregoing, and subject to the conditions below, the
undersigned may transfer the Lockup Securities (provided that (1) the Company
receives a signed lockup agreement for the balance of the lockup period from
each donee, trustee, distributee, or transferee, as the case may be, and (2) any
such transfer shall not involve a disposition for value):
 
(i) as a bona fide gift or gifts; or
 
(ii) by way of testate or intestate succession or by operation of law, or to any
members of the immediate family of the undersigned, or to any trust for the
direct or indirect benefit of the undersigned or the immediate family of the
undersigned (for purposes of this lockup agreement, “immediate family” shall
mean any relationship by blood, marriage or adoption, not more remote than first
cousin, and any a person sharing a household), provided that any such transfer
shall not involve a disposition for value; or
 
(iii) if the Lockup Securities are held by a corporation, partnership, limited
liability company or other entity, to any of its stockholders, partners, members
or affiliates or any of its affiliates’ directors, officers and employees; or
 
(iv) to any investment fund or other entity controlled or managed by the
undersigned.
 
Furthermore, during the Lockup Period (as it may be extended hereunder), the
undersigned may freely sell shares of Common Stock of the Company purchased by
the undersigned on the open market following the date hereof.
 
Notwithstanding anything to the contrary herein, the undersigned shall be
permitted to establish a contract, instruction or plan meeting the requirements
of Rule 10b5-1(c)(1) under the Securities Exchange Act of 1934, as amended (a
“10b5-1 Plan”), at any time during the Lockup Period, provided that, prior to
the expiration of the Lockup Period, the undersigned shall not transfer any of
the undersigned’s Lockup Securities under such 10b5-1 Plan.
 
During the Lockup Period, the undersigned also agrees and consents to the entry
of stop transfer instructions with the Company’s transfer agent and registrar
against the transfer of the Lockup Securities except in compliance with the
foregoing restrictions.
 

 
Very truly yours,
     
Signature:
   
Print Name:
 

 
 
14

--------------------------------------------------------------------------------




 